Proceeding pursuant to CPLR article 78 to review a determination of the Executive Deputy Commissioner of the New York State Division of Human Rights, dated August 23, 1995, which, after a hearing, dismissed the petitioner’s allegations of employment discrimination.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The Executive Deputy Commissioner’s determination must be confirmed since there was substantial evidence to support the conclusion that the New York City Transit Authority did not deny the petitioner’s applications for promotions based upon his race, color, national origin, or age (see, Executive Law §§ 296, 297 [5]; Matter of Consolidated Edison Co. v New York State Div. of Human Rights, 77 NY2d 411, 417; see also, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180; Matter of Pace Coll, v Commission on Human Rights, 38 NY2d 28, 40). Moreover, there is no evidence to support the petitioner’s contention that he was constructively discharged due to working conditions which were so intolerable and humiliating that a reasonable person in his position would feel compelled to resign (see, Spence v Maryland Cas. Co., 995 F2d 1147, 1156; see also, Mountleigh v City of New York, 191 AD2d 291).
*723The petitioner’s remaining contentions are without merit. Bracken, J. P., Santucci, Goldstein and Luciano, JJ., concur.